Citation Nr: 0413619	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed psoriasis.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk





INTRODUCTION

The veterans served on active duty from February 1969 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the RO.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

The veteran is seeking service connection for psoriasis.  He 
essentially contends that his current condition began during 
active service in the Republic of Vietnam.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002).  

Under this law, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

In a January 1970 service medical record, the examiner noted 
a dermatological problem and questioned if it was psoriasis 
of the left leg.  

In June 1972, the veteran received treatment for a rash 
located on his chin.  The rash was diagnosed as folliculitis.  

In August 1973, the veteran received treatment for a rash 
located on his back.  The rash was diagnosed as tinea.  In 
the veteran's April 2003 VA form 9, he contends that his 
tinea was the early stages of psoriasis.  

In private medical records dated June 1994 and July 1998, the 
veteran was diagnosed as having psoriasis.  In the July 1998 
examination, the examiner noted that the veteran complained 
of having a history of psoriasis for over thirty years, since 
he was a child.  The veteran contends that this account was 
false and that he merely mentioned having a patch of dry skin 
on his leg as a child.  

The Board notes the presence of a June 2002 statement in 
which the veteran requested a VA examination.  Given the 
veteran's medical history, the Board agrees that a VA medical 
examination is warranted in order to determine the likely 
etiology of his psoriasis.  

Having reviewed the complete record, the Board finds that 
additional development is necessary with respect to the 
veteran's claim of service connection for psoriasis.  

Accordingly, this case is remanded for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his psoriasis.  
He should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where the VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

?.  The RO should make arrangements for 
the veteran to be afforded a dermatology 
examination to determine the nature and 
etiology of the claimed skin disorder.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should conduct 
a thorough examination of the veteran, 
and provide a diagnosis of any pathology 
found.  As to any skin disorder found, 
the examiner should specifically comment 
on the likely etiology of that disorder.  
In particular, the examiner should opine 
as to whether it is at least as likely as 
not that any current skin disability is 
due disease or injury that was incurred 
in or aggravated by military service.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

3.  Following completion of the requested 
development, the RO should adjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose f appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



